EXHIBIT 10.3

 

AMENDED AND RESTATED  

EXECUTIVE LONG-TERM COMPENSATION AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE LONG-TERM COMPENSATION AGREEMENT (the
“Agreement”) is entered into and effective this 15th day of January 2008, by and
between CARNIVAL CORPORATION (“Carnival”) with its principal place of business
located at 3655 N.W. 87th Avenue, Miami, Florida 33178, and HOWARD S. FRANK (the
“Individual”).

 

R E C I T A L S

 

WHEREAS, the Individual is currently employed as the Vice Chairman and Chief
Operating Officer of Carnival;

 

WHEREAS, Carnival wishes to provide long-term incentive and reward to the
Individual for the continuation of his full-time employment with Carnival, in
addition to the Individual’s annual compensation consisting of a base salary and
annual bonus; and

 

WHEREAS, the Individual desires to continue in the employ of Carnival until his
retirement in consideration for Carnival’s payment of compensation for his
services during the period prior to retirement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.      Carnival shall continue to employ the Individual as Vice Chairman and
Chief Operating Officer and the Individual shall continue to serve Carnival in
such executive capacity until such employment is terminated by either party.

 

2.             Subject to the provisions of this Agreement and pursuant to the
terms of the Carnival Corporation 2002 Stock Plan or any successor plan adopted
by Carnival, Carnival shall pay the Individual as long-term compensation,
beginning in February 2008 and continuing during the term of his employment with
Carnival. Such payment shall occur in February of each year, or at such time
when the Compensation Committee issues equity based awards to the Carnival’s
other employees, (commencing effective February of 2008)(the “Grant Date”)
70,000 restricted shares of Carnival Corporation common stock (“Restricted Stock
Benefit”). Except as otherwise provided in Section 3 hereof, the Restricted
Stock Benefit shall vest on the third anniversary of the Grant Date.

 

The full terms of such Restricted Stock Benefit shall be as more particularly
set forth in one or more Restricted Stock Agreement(s) to be entered into
annually substantially in the form attached hereto as Exhibit A.

 

1

 

--------------------------------------------------------------------------------



 

3.             Notwithstanding anything herein to the contrary, no payment of
any Restricted Stock Benefit shall be made, and all unvested Restricted Stock
Benefit issued hereunder and all rights under the Agreement shall be forfeited,
if any of the following events shall occur:

 

 

(A)

The Individual’s employment with Carnival is terminated for cause. For purposes
of this Agreement, “for cause” shall be defined as any action or inaction by the
Individual which constitutes fraud, embezzlement, misappropriation, dishonesty,
breach of trust, a felony or moral turpitude, as determined by its Board of
Directors;

 

 

(B)

The Individual shall engage in competition, as more particularly described in
Section 6 hereof, either (i) during the term of his employment with Carnival;
(ii) following the Individual’s voluntary termination of his employment with
Carnival; or (iii) following Carnival’s termination of the Individual’s
employment with Carnival either for cause, as defined in (A) above, or other
than for cause; or

 

 

(C)

The Individual violates the nondisclosure provisions set forth in Section 7
hereof.

 

In the event the Individual voluntarily terminates his employment as a direct
result of the Individual being diagnosed with a terminal medical condition, then
all unvested Restricted Stock Benefit previously granted hereunder will not be
forfeited by the Individual and will continue to vest as scheduled, unless and
until the Individual engages in competition in violation of Section 6 hereof or
violates the nondisclosure provisions set forth in Section 7 hereof.

 

In the event Carnival terminates the Individual’s employment with Carnival for a
reason other than for cause, as defined in Section 3(A) above, then, unless and
until the Individual engages in competition in violation of Section 6 hereof or
violates the nondisclosure provisions set forth in Section 7 hereof, each annual
grant of the Restricted Stock Benefit shall vest and shall continue to vest in
accordance with the alternative vesting schedule set forth on Exhibit B
(“Alternative Vesting Schedule”).

 

 

4.

Intentionally Deleted.

 

5.             Each annual grant of Restricted Stock Benefit is contingent on
the Individual’s satisfactory performance of his duties as determined by
Carnival’s Chairman, and ratified and approved by Carnival’s Board of Directors
or appropriate committee of the Board.

 

6.             The services of the Individual are unique, extraordinary and
essential to the business of Carnival, particularly in view of the Individual’s
access to Carnival’s confidential information and trade secrets. Accordingly, in
consideration of the Restricted Stock Benefit payable hereunder, the Individual
agrees that he will not, without the prior written approval of the Board of
Directors, at anytime during the term of his employment with Carnival and
(except as provided below) for five (5) years following the date on which the
Individual’s employment with Carnival terminates, directly or indirectly, within
the United States or its territories, engage in any business activity directly
or indirectly competitive with the business of Carnival, or its subsidiaries or
divisions, or serve as an

 

2

 

--------------------------------------------------------------------------------



officer, director, owner, consultant, or employee of any organization then in
competition with Carnival or any of its subsidiaries or divisions. In addition,
the Individual agrees that during such five (5) year period following his
employment with Carnival, he will not solicit, either directly or indirectly,
any employee of Carnival, its subsidiaries or division, who was such at the time
of the Individual’s separation from employment hereunder. In the event that the
provisions of this Section 6 should ever be adjudicated to exceed the time,
geographic or other limitations permitted by applicable law in any jurisdiction,
then such provisions shall be deemed reformed in such jurisdiction to the
maximum time, geographic or other limitations permitted by applicable law.

 

7.             The Individual expressly agrees and understands that Carnival
owns and/or controls information and material which is not generally available
to third parties and which Carnival considers confidential, including, without
limitation, methods, products, processes, customer lists, trade secrets and
other information applicable to its business and that it may from time to time
acquire, improve or produce additional methods, products, processes, customers
lists, trade secrets and other information (collectively, the “Confidential
Information”). The Individual hereby acknowledges that each element of the
Confidential Information constitutes a unique and valuable asset of Carnival,
and that certain items of the Confidential Information have been acquired from
third parties upon the express condition that such items would not be disclosed
to Carnival and its officers and agents other than in the ordinary course of
business. The Individual hereby acknowledges that disclosure of Carnival’s
Confidential Information to and/or use by anyone other than in Carnival’s
ordinary course of business would result in irreparable and continuing damage to
Carnival. Accordingly, the Individual agrees to hold the Confidential
Information in the strictest secrecy, and covenants that, during the term of his
employment with Carnival or at any time thereafter, he will not, without the
prior written consent of the Board of Directors, directly or indirectly, allow
any element of the Confidential Information to be disclosed, published or used,
nor permit the Confidential Information to be discussed, published or used,
either by himself or by any third parties, except in effecting Individual’s
duties for Carnival in the ordinary course of business. The Individual agrees to
keep all such records in connection with the Individual’s employment as Carnival
may direct, and all such records shall be the sole and absolute property of
Carnival. The Individual further agrees that, within five (5) days of Carnival’s
request, he shall surrender to Carnival any and all documents, memoranda, books,
papers, letters, price lists, notebooks, reports, logbooks, code books, salesmen
records, customer lists, activity reports, video or audio recordings, computer
programs and any and all other data and information and any and all copies
thereof relating to Carnival’s business or any Confidential Information.

 

8.             Except as otherwise provided in Section 6 hereof, the restrictive
covenants contained in Sections 6 and 7 herein shall survive the termination or
expiration of this Agreement and any termination of the Individual’s employment.

 

9.             Nothing herein shall be construed as conferring upon the
Individual the right to continue in the employ of Carnival as an executive or in
any other capacity.

 

10.           The Restricted Stock Benefit payable under this Agreement shall
not be deemed salary or other compensation to the Individual for the purpose of
computing benefits to which

 

3

 

--------------------------------------------------------------------------------



such Individual may be entitled under any pension or profit sharing plan or
other arrangement of Carnival for the benefit of its employees.

 

11.           The Compensation Committee of Carnival’s Board of Directors shall
have the full power and authority to interpret, construe and administer this
Agreement. No officer or director of Carnival shall be liable to any person for
any action taken or omitted in connection with the interpretation and
administration of this Agreement unless such action or omission is attributable
to his own willful misconduct or lack of good faith.

 

12.           This Agreement shall not be, nor shall it be construed to
constitute an employment agreement between the Individual and Carnival.

 

13.           This Agreement shall be governed by, and shall be construed and
interpreted in accordance with, the laws of the State of Florida and the parties
agree to submit to the jurisdiction of the United States District Court for the
Southern District of Florida for the resolution of any disputes arising under
this Agreement.

 

14.           In the event that any party to this Agreement institutes suit
against the other party to this Agreement to enforce any of its rights
hereunder, the “prevailing party” in such action shall be entitled to recover
from the other party all reasonable costs incurred in pursuing such action,
including reasonable attorneys’ fees. For purposes of this Agreement,
“prevailing party” shall mean the party recovering judgment in the case and not
being liable on any counterclaim brought in the case.

 

15.           This Agreement constitutes the entire agreement between Carnival
and the Individual with respect to the long-term compensation of the Individual
as described herein and supersedes all prior negotiations, agreements,
understandings and arrangements, both oral and written, between Carnival and the
Individual with respect to such subject matter. In the event of a conflict
between this Agreement and the Carnival Corporation 2002 Stock Plan or any
successor plan adopted by Carnival, the terms of this Agreement shall control.
This Agreement may not be modified in any way, except by a written instrument
executed by each of Carnival and the Individual.

 

16.           This Agreement shall be for the benefit of, and shall be binding
upon, each of Carnival and the Individual and their respective heirs, personal
representatives, legal representatives, successors and assigns.

 

17.           The invalidity of any one or more of the words, phrases,
sentences, clauses or sections contained in this Agreement shall not affect the
enforceability of the remaining portions of this Agreement or any part hereof,
all of which are inserted conditionally on their being valid in law. In the
event that any one or more of the words, phrases, sentences, clauses or sections
contained in this Agreement shall be declared invalid by a court of competent
jurisdiction, then, in any such event, this Agreement shall be construed as if
such invalid word or words, phrase or phrases, sentence or sentences, clause or
clauses, or section or sections had not been inserted.

 

 

4

 

--------------------------------------------------------------------------------



18.           The waiver by either party of a breach or violation of any term or
provision of this Agreement by the other party shall not operate nor be
construed as a waiver of any subsequent breach or violation of any provision of
this Agreement nor of any other right or remedy.

 

IN WITNESS WHEREOF, each of the parties has executed and delivered this
Agreement as of the date first above written.

 

CARNIVAL CORPORATION

 

                /s/ Micky Arison
Micky Arison

Chairman and Chief Executive Officer

 

 

EXECUTIVE

 

 

/s/ Howard S. Frank                                    

Howard S. Frank

 

 

 

5

 

--------------------------------------------------------------------------------




EXHIBIT A

 

CARNIVAL CORPORATION

EXECUTIVE RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made effective as of _______, 20__
(hereinafter the “Grant Date”) between Carnival Corporation, a corporation
organized under the laws of the Republic of Panama (the “Company”), and
________________ (the “Executive”), pursuant to the amended and restated
Carnival Corporation 2002 Stock Plan (the “Plan”) and that certain Executive
Long-Term Compensation Agreement effective as of January 15, 2008 between the
Company and Executive (the “LTCA”).

R E C I T A L S:

 

WHEREAS, the Company has adopted the amended and restated Carnival Corporation
2002 Stock Plan pursuant to which awards of restricted Shares may be granted;
and

WHEREAS, the Company desires to grant Executive an award of restricted Shares
pursuant to the terms of this Agreement, the LTCA and the Plan.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1.

Grant of Restricted Stock.

Subject to the terms and conditions set forth in the Plan, the LTCA and in this
Agreement, the Company hereby grants to Executive a Restricted Stock Award
consisting of ____ Shares (the “Restricted Stock”). The Restricted Stock is
subject to the restrictions described herein, including forfeiture under the
circumstances described in Section 5 hereof (the “Restrictions”). The
Restrictions shall lapse and the Restricted Stock shall become nonforfeitable in
accordance with Section 3 and Section 5 hereof.

2.

Incorporation by Reference, Etc.

The provisions of the Plan are hereby incorporated herein by reference. Except
as otherwise expressly set forth herein, this Agreement shall be construed in
accordance with the provisions of the LTCA and the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The terms of the LTCA shall control in the event of a conflict with
the provisions of this Agreement or the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon Executive and his legal representative in respect of any
questions arising under the Plan or this Agreement.

3.

Lapse of Restriction.

Except as otherwise provided in Section 5 hereof, and contingent upon
Executive’s continued employment with the Company, the Restrictions with respect
to the Restricted Stock shall lapse on

 

6

 


--------------------------------------------------------------------------------



 

the third anniversary of the Grant Date. Notwithstanding the foregoing, the
Committee shall have the authority to remove the Restrictions on the Restricted
Stock whenever it may determine that, by reason of changes in applicable laws or
other changes in circumstances arising after the Grant Date, such action is
appropriate.

Any shares of Restricted Stock for which the Restrictions have lapsed or been
removed shall be referred to hereunder as “released Restricted Stock.”

4.

Certificates.

Certificates evidencing the Restricted Stock shall be issued by the Company and
shall be registered in Executive 's name on the stock transfer books of the
Company promptly after the date hereof. Subject to Section 6 hereof, the
certificates evidencing the Restricted Stock shall remain in the physical
custody of Executive or Executive’s legal representative at all times prior to
the date such Restricted Stock becomes released Restricted Stock.

5.

Effect of Termination of Employment.

Notwithstanding anything herein to the contrary, all unreleased Restricted Stock
issued hereunder shall be forfeited upon the occurrence of any event set forth
in Section 3 of Executive’s LTCA. In addition, in the event the Executive
terminates by reason of death or Disability, the Restrictions on the Restricted
Stock shall lapse on the date of Executive’s death or Disability and the
Restricted Stock shall become Released Restricted Stock.

 

6.

Rights as a Shareholder.

Executive shall be the record owner of the Restricted Stock unless and until
such shares are forfeited pursuant to Section 3 or 5 hereof, and as record owner
shall be entitled to all rights of a common shareholder of the Company; provided
that the Restricted Stock shall be subject to the limitations on transfer and
encumbrance set forth in this Agreement. As soon as practicable following the
lapse or removal of Restrictions on any Restricted Stock, Executive shall return
the certificate representing such released Restricted Stock to the company and
the Company shall deliver to Executive or Executive’s legal representative a
replacement certificate for such released Restricted Stock with the restrictive
legend removed. In the event the Restricted Stock is forfeited pursuant to
Section 5 hereof, Executive shall immediately return the certificate evidencing
such forfeited unreleased Restricted Stock to the Company and Executive's name
shall be removed from the stock transfer books of the Company.

7.

Restrictive Legend.

All certificates representing Restricted Stock shall have affixed thereto a
legend in substantially the following form, in addition to any other legends
that may be required under federal or state securities laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CARNIVAL CORPORATION 2002 STOCK PLAN, AS AMENDED
FROM TIME TO TIME,

 

7

 


--------------------------------------------------------------------------------



 

AND A RESTRICTED STOCK AGREEMENT, DATED AS OF _______, BETWEEN CARNIVAL
CORPORATION AND ___________. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE AT
THE OFFICES OF CARNIVAL CORPORATION.

 

8.

Transferability.

The Restricted Stock may not, at any time prior to becoming released Restricted
Stock, be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by Executive, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. Notwithstanding the foregoing, unreleased
Restricted Stock may be transferred by the Executive, without consideration, to
a Permitted Transferee in accordance with Section 9(h) of the Plan.

9.

Withholding; Section 83(b) Election.

Executive agrees to make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax withholding
requirements or like requirements, including the payment to the Company upon the
lapse or removal of Restrictions on any Restricted Stock (or such later or
earlier date as may be applicable under Section 83 of the Code), or other
settlement in respect of, the Restricted Stock of all such taxes and
requirements and the Company shall be authorized to take such action as it deems
necessary (including, without limitation, requiring the Executive to return the
released Restricted Stock to the Company and/or withholding amounts from any
compensation or other amount owing from the Company or its Affiliates to
Executive) to satisfy all obligations for the payment of such taxes. Executive
may make an election pursuant to Section 83(b) of the Code in respect of the
Restricted Stock and, if he does so, he shall timely notify the Company of such
election and send the Company a copy thereof. Executive shall be solely
responsible for properly and timely completing and filing any such election.

10.

Miscellaneous.

(a)         Notices. Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed as follows:

 

If to Executive:

To the address specified in the Company’s records.

If to the Company to:

Carnival Corporation

 

3655 N.W. 87th Avenue

Miami, Florida 33178-2428

Attn.: General Counsel

(b)         No Right to Continued Employment. Nothing in the Plan or in this
Agreement shall confer upon Executive any right to continue in the employ of the
Company or shall interfere with or restrict in any way the right of the Company,
which are hereby expressly reserved, to remove, terminate or discharge Executive
at any time for any reason whatsoever, with or without, Cause.

 

 

8

 


--------------------------------------------------------------------------------



 

 

(c)         Bound by Plan. By signing this Agreement, Executive acknowledges
that he has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.

(d)         Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company, its successors and assigns, and on
Executive and the beneficiaries, executors, administrators, heirs and successors
of Executive.

(e)         Invalid Provision. The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

(f)          Modifications. No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.

(g)         Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h)         Governing Law. This Agreement and the rights of Executive hereunder
shall be construed and determined in accordance with the laws of the State of
Florida.

(i)          Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(j)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

CARNIVAL CORPORATION

 

 

By:

_______________________________

 

 

 

ACCEPTED AND AGREED THIS _____

DAY OF _____________.

 

_____________________________

 

Executive

 

 

9

 

 

 

 

--------------------------------------------------------------------------------



EXHIBIT B

 

ALTERNATIVE VESTING SCHEDULE

 

 

1.

Vest as to 33% of the Restricted Stock Benefit on the first anniversary of the
grant date thereof;

 

2.

Vest as to 66% of the Restricted Stock Benefit on the second anniversary of the
grant date thereof; and

 

3.

Vest as to 100% of the Restricted Stock Benefit on the third anniversary of the
grant date thereof.

 

 

 

 

10

 

 